SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE AND FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Templeton VIP Founding Funds Allocation Fund Franklin Founding Funds Allocation VIP Fund Templeton Foreign Securities Fund Templeton Foreign VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. VUL (US)4/2014
